UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08637 The Pacific Corporate Group Private Equity Fund (Exact name of registrant as specified in charter) 1200 Prospect Street, Suite 200, La Jolla, California 92037 (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporation Trust Center 1209 Orange Street Wilmington, Delaware 19801 (Name and address of agent for service) Registrant's telephone number, including area code: (858) 456-6000 Date of fiscal year end: 3/31/07 Date of reporting period: 3/31/07 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after thetransmission to stockholders of any report that is required to be transmitted tostockholdersunder Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. §. 3507. ITEM 1.Reports to Shareholders THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED BALANCE SHEET March 31, 2007 Assets Portfolio investments at fair value (cost $23,765,594) $ 36,888,690 Cash 7,355,785 Deferred compensation plan assets, at market value 282,566 Accrued interest receivable 30,541 Prepaid income tax 116,125 Prepaid expenses 57,601 Other receivables 111,413 Total Assets $ 44,842,721 Liabilities and Shareholders’ Equity (Net Asset Value) Liabilities: Deferred compensation plan - due to Independent Trustees $ 282,566 Deferred tax liability 15,359 Accounts payable and accrued expenses: Legal 19,815 Audit and tax 151,700 Other 20,625 Total liabilities 490,065 Shareholders’ equity: Shares of beneficial interest, shares authorized are unlimited, 108,659.8075 shares issued and outstanding: Adviser Trustee (500 shares) 204,090 Beneficial Shareholders (108,159.8075 shares) 44,148,566 Total shareholders’ equity (net asset value) 44,352,656 Total Liabilities and Shareholders’ Equity $ 44,842,721 Net asset value per share $ 408.18 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF OPERATIONS For the Year Ended March 31, 2007 Investment Income and Expenses Income: Interest from short-term investments $ 436,552 Expenses: Management fee 391,688 Legal fees 198,495 Audit and tax fees 197,725 Administrative fees 113,722 Independent Trustee fees 77,153 Insurance expense 60,326 Other expenses 53,751 Total expenses 1,092,860 Net investment loss (656,308 ) Net Change in Shareholders’ Equity from Portfolio Investments Change in net unrealized appreciation of Direct Investments 7,963,000 Net realized gain from Direct Investments 614,819 Net change in shareholders’ equity from Direct Investments 8,577,819 Change in net unrealized appreciation of Distributed Investments (63,578 ) Net realized gain from Distributed Investments 49,606 Net change in shareholders’ equity from Distributed Investments (13,972 ) Change in net unrealized appreciation of Indirect Investments (102,942 ) Expenses paid in connection with Indirect Investments (15,922 ) Distributions of realized gain and income received from Indirect Investments 6,434,942 Realized loss from write-off of Indirect Investments (2,387,155 ) Net change in shareholders’ equity from Indirect Investments 3,928,923 Net change in shareholders’ equity from Portfolio Investments before tax 12,492,770 Provision for income taxes 201,210 Net change in shareholders’ equity from Portfolio Investmentsafter tax 12,291,560 Net Increase in Shareholders’ Equity from Operations $ 11,635,252 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY For the Year Ended March 31, 2007 Adviser Beneficial Trustee Shareholders Total Shareholders’ equity as of April 1, 2006 $ 205,551 $ 44,464,431 $ 44,669,982 Increase (decrease) in shareholders’ equity from operations: Net investment loss (3,020 ) (653,288 ) (656,308 ) Realized loss from investments - net(D) (8,000 ) (1,730,652 ) (1,738,652 ) Distributions of realized gain and income received from Indirect Investments – net 29,610 6,405,332 6,434,942 Change in unrealized appreciation on investments – net 35,875 7,760,605 7,796,480 Provision for income taxes (926 ) (200,284 ) (201,210 ) Net increase in shareholders’ equity from operations 53,539 11,581,713 11,635,252 Distributions to shareholders:(C) Return of capital distributions (29,940 ) (6,476,609 ) (6,506,549 ) Realized gain distributions (25,060 ) (5,420,969 ) (5,446,029 ) Total distributions to shareholders (55,000 ) (11,897,578 ) (11,952,578 ) Net decrease in shareholders’ equity (1,461 ) (315,865 ) (317,326 ) Shareholders’ equity as of March 31, 2007 (A) $ 204,090 $ 44,148,566(B) $ 44,352,656 (A) Shareholders’ equity is equivalent to the net assets of the Trust. (B) The net asset value per share of beneficial interest was $408.18 as of March 31, 2007.Additionally, from February 9, 1998 (commencement of operations) through March 31, 2007, the Trust made cash distributions to Beneficial Shareholders totaling $891.00 per share of beneficial interest. (C) The determination of the return of capital and realized gain components of distributions is based on information available at the time of each distribution. (D) Inclusive of expenses paid in connection with Indirect Investments. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY For the Year Ended March 31, 2006 Adviser Beneficial Trustee Shareholders Total Shareholders’ equity as of April 1, 2005 $337,920 $ 73,098,419 $ 73,436,339 Increase (decrease) in shareholders’ equity from operations: Net investment loss (3,685 ) (797,206 ) (800,891 ) Realized loss from investments - net (D) (41,522 ) (8,982,141 ) (9,023,663 ) Distributions of realized gain and income received from Indirect Investments – net 58,060 12,559,471 12,617,531 Change in unrealized appreciation on investments – net 36,965 7,996,233 8,033,198 Provision for income taxes on investment gains (2,187 ) (472,813 ) (475,000 ) Net increase in shareholders’ equity from operations 47,631 10,303,544 10,351,175 Distributions to shareholders:(C) Return of capital distributions (94,215 ) (20,380,553 ) (20,474,768 ) Realized gain distributions (85,785 ) (18,556,979 ) (18,642,764 ) Total distributions to shareholders (180,000 ) (38,937,532 ) (39,117,532 ) Net decrease in shareholders’ equity (132,369 ) (28,633,988 ) (28,766,357 ) Shareholders’ equity as of March 31, 2006 (A) $ 205,551 $ 44,464,431(B) $ 44,669,982 (A) Shareholders’ equity is equivalent to the net assets of the Trust. (B) The net asset value per share of beneficial interest was $411.10 as of March 31, 2006.Additionally, from February 9, 1998 (commencement of operations) through March 31, 2006, the Trust made cash distributions to Beneficial Shareholders totaling $781.00 per share of beneficial interest. (C) The determination of the return of capital and realized gain components of distributions is based on information available at the time of each distribution. (D) Inclusive of expenses paid in connection with Indirect Investments. The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED STATEMENT OF CASH FLOWS For the Year Ended March 31, 2007 Cash Flows From Operating Activities Net increase in shareholders’ equity from operations $ 11,635,252 Adjustments to reconcile net increase in shareholders’ equity from operations to net cash provided by operating activities: Change in net unrealized appreciation of Investments (7,796,480 ) Net capital contributed to Indirect Investments (177,527 ) Return of capital distributions received from Indirect Investments 7,207,444 Net realized loss from Investments 1,722,730 Proceeds from sale of Direct Investments 614,819 Proceeds from sale of Distributed Investments 171,474 Change in deposits in escrow 226,028 Decrease in accrued interest receivable 2,449 Increase in prepaid expenses, other assets and other receivables (213,997 ) Decrease in deferred tax asset 167,000 Increase in deferred compensation plan assets (83,981 ) Increase in deferred tax liability 15,359 Decrease in income tax payable (1,428,268 ) Increase in accounts payable and other liabilities 122,474 Net cash provided by operating activities 12,184,776 Cash Flows Used for Financing Activities Cash distributions paid to shareholders (11,952,578 ) Increase in cash 232,198 Cash at beginning of year 7,123,587 Cash at End of Year $ 7,355,785 Supplemental disclosure of cash flow information: Cash paid for income taxes $ 1,565,393 Supplemental disclosure of non-cash operating activity: In-kind distributions received from Indirect Investments $ 185,446 The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS As of March 31, 2007 Fair Value Fair Value Principal % of as a Amount/ Shareholders’ % of Cost Fair Value Equity Net Assets Direct Investments: Manufacturing: ADCO Global, Inc. Raleigh, NC Adhesives, sealants and coatings 8,638 shares of redeemable exchangeable cumulative preferred stock, 10% PIK dividend $ 863,700 $ 1,200,000 1,000 shares of common stock 1,000,000 1,000,000 Total Manufacturing 1,863,700 2,200,000 4.96 % 4.96 % Telecommunications: Integra Telecom, Inc. Portland, OR Facilities-based, integrated communications provider 4,000,000 shares of Series F preferred stock 1,000,000 7,963,000 Warrant to purchase 71,222 shares of Class A voting common stock at $.05 per share, expiring 1/14/10 0 0 185,000 shares of Series H preferred stock 185,000 555,000 Warrant to purchase 637,788 shares of Class A voting common stock at $.0005 per share, expiring 7/03/12 0 0 Total Telecommunications 1,185,000 8,518,000 19.20 % 19.20 % Total Direct Investments (A) 3,048,700 10,718,000 24.16 % 24.16 % Indirect Investments: International: CVC European Equity Partners II L.P. 1,722,276 1,631,209 3.68 % 3.68 % $7,500,000 original capital commitment .300% limited partnership interest Hicks, Muse, Tate & Furst Latin America Fund, L.P. 778,748 854,764 1.93 % 1.93 % $2,500,000 original capital commitment .267% limited partnership interest Total International 2,501,024 2,485,973 5.61 % 5.61 % Large Corporate Restructuring: Apollo Investment Fund IV, L.P.(D) 1,770,029 2,838,338 6.40 % 6.40 % $5,000,000 original capital commitment .139% limited partnership interest Hicks, Muse, Tate & Furst Equity Fund IV, L.P. 280,797 323,814 0.73 % 0.73 % $5,000,000 original capital commitment .124% limited partnership interest Total Large Corporate Restructuring 2,050,826 3,162,152 7.13 % 7.13 % The accompanying notes are an integral part of these consolidated financial statements. THE PACIFIC CORPORATE GROUP PRIVATE EQUITY FUND CONSOLIDATED SCHEDULE OF PORTFOLIO INVESTMENTS, continued As of March 31, 2007 Fair Value Fair Value Principal % of as a Amount/ Shareholders’ % of Cost Fair Value Equity Net Assets Medium Corporate Restructuring: Aurora Equity Partners II L.P.(D) $ 2,541,562 $ 4,772,532 10.75 % 10.75 % $5,000,000 original capital commitment .663% limited partnership interest Fenway Partners Capital Fund II, L.P. (B)(D) 2,755,680 2,756,128 6.22 % 6.22 % $5,000,000 original capital commitment .550% limited partnership interest Parthenon Investors, L.P. 1,852,002 1,824,101 4.11 % 4.11 % $3,500,000 original capital commitment .990% limited partnership interest Thomas H. Lee Equity Fund IV, L.P. 1,557,508 1,483,669 3.35 % 3.35 % $10,000,000 original capital commitment .342% limited partnership interest Total Medium Corporate Restructuring 8,706,752 10,836,430 24.43 % 24.43 % Sector Focused: First Reserve Fund VIII, L.P.(D) 1,744,566 3,937,000 8.88 % 8.88 % $5,000,000 original capital commitment .616% limited partnership interest Providence Equity Partners III, L.P. 151,157 143,151 0.32 % 0.32 % Providence Equity Offshore Partners III, L.P. 1,154 6,485 0.02 % 0.02 % $3,500,000 original capital commitment 152,311 149,636 0.34 % 0.34 % .372% limited partnership interest VS&A Communications Partners III, L.P. 1,092,071 1,047,559 2.36 % 2.36 % $3,000,000 original capital commitment .293% limited partnership interest Total Sector Focused 2,988,948 5,134,195 11.58 % 11.58 % Small Corporate Restructuring: American Securities Partners II, L.P. 163,637 145,455 0.33 % 0.33 % $5,000,000 original capital commitment 1.429% limited partnership interest Sentinel Capital Partners II, L.P. 1,055,771 964,143 2.17 % 2.17 % $5,000,000 original capital commitment 3.973% limited partnership interest Washington
